DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 and 4/1/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2022.
Applicant's election with traverse of Claims 1-20 in the reply filed on 2/15/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims can be made without serious burden to the Examiner.  This is not found persuasive because The examiner asserts that the search required for inventions I and II are not coextensive in scope and would be a serious burden to the Examiner to examine all claims from both inventions in the same search and examination.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0096046 A1 Kalantari et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 9.
3:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 10.
4:	As for Claim 3, Claim 3 is rejected for reasons discussed related to Claim 11.
5:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 12.
6:	As for Claim 5, Claim 5 is rejected for reasons discussed related to Claim 13.
7:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 14.
8:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 15.
9:	As for Claim 9, Kalantari et al depicts in Figures 6 and 12 and teaches in Paragraphs [0005, 0006, 0023] An electronic device comprising: at least one image sensor (Paragraph 0086); and at least one processing device (1202) configured to: obtain a first image frame and multiple second image frames of a scene using the at least one image sensor (Paragraph 0090), each of the second image frames having an exposure time different from an exposure time of the first image frame (Paragraph [0086]); encode each of the first image frame and the second image frames using a convolutional neural network to generate a corresponding feature map (Paragraphs [0113 and 0135]); and align encoded features of the feature map corresponding to the first image frame with encoded features of the feature maps corresponding to the second image frames (Paragraph [0005].

11:	As for Claim 11, Kalantari et al teaches in Paragraphs [0034, 0092 and 0093] wherein, to align the encoded features of the feature map corresponding to the first image frame with the encoded features of the feature maps corresponding to the second image frames, the at least one processing device is configured to: use at least one optical flow network to generate at least one optical flow map representing pixel-wise differences between at least one pair of frames among the first image frame and the second image frames; and perform a warping operation on at least one of the feature maps using the at least one optical flow map.
12:	As for Claim 12, Kalantari et al teaches in Paragraphs [0033, 0095, 0116 and 0117] wherein the exposure time of each second image frame is shorter than the exposure time of the first image frame.
13:	As for Claim 13, Kalantari et al teaches in Paragraphs [0033, 0095, 0116 and 0117] wherein: the exposure time of one of the second image frames is longer than the exposure time of the first image frame; and the exposure time of another of the second image frames is shorter than the exposure time of the first image frame.
14:	As for Claim 14, Kalantari et al teaches in Paragraph [0097] wherein the at least one processing device is further configured to concatenate the feature maps having the aligned encoded features before decoding the feature maps having the aligned encoded features.
15:	As for Claim 15, Kalantari et al teaches in Paragraphs [0023, 0027, 0033 and 0092] wherein the first image frame is used as a reference frame and the second image frames are used as non-reference frames.
16:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 9.
17:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 10.

19:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20:	Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0096046 A1 Kalantari et al in view of Official Notice.
21:	As for Claim 8, Claim 8 is rejected for reasons discussed related to Claim 16.
22:	As for Claim 16, Kalantari et al teaches the use of a convolutional neural network. However, 
Kalantari et al does not teach that the convolutional neural network comprises a generative adversarial network.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to use a generative adversarial network for convolutional neural networks in order to improve the processing capabilities of the system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a generative adversarial network for convolutional neural network of Kalantari et al in order to improve the processing capabilities of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 17, 2022